DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on March 23, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 4-7, filed March 23, 2022, with respect to the rejection of Claims 1, 3-5 and 8 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 3-5 and 8 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-5 and 8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on March 23, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Kim et al. (US 2021/0136823), Agiwal et al. (US 2017/0251460), Tsai et al. (US 2018/0020487) and Lee et al. (US 2009/0011786).

Prior art reference Kim is directed to a method for performing a random access process and user equipment. Transmission power of a preamble for a random access process is determined on the basis of a preamble transmission counter and a downlink path loss estimate value in a wireless communication system. The preamble transmission counter is calculated by using the number of preamble transmissions performed by a user equipment for the random access process, regardless of a random access channel resource. The downlink path loss estimate value is calculated for a synchronization signal linked to the random access channel resource used in transmitting a corresponding preamble. Other downlink path loss estimate values can be calculated for other synchronization signals. Kim discloses alternatives for preamble transmissions including a best beam first procedure, a beam index round robin procedure and a multiple PRACH preamble transmission scheme (Kim Abstract; Figure 11-13 and 15; Paragraph [0014 and 0232-0243]). 
Prior art reference Agiwal is directed to an apparatus and method for performing random access in a beam-formed system. The method includes identifying a first downlink (DL) reception (RX) beam based on a measurement on a beam measurement signal, identifying a first uplink (UL) transmission (TX) beam corresponding to the identified first DL RX beam and transmitting at least one random access preamble for an RX sweeping at a base station, using the identified first UL TX beam based on a first power (Agiwal Abstract; Figure 22-35; Paragraph [0251-346])
Prior art reference Tsai is directed to a method and apparatus for random access in a wireless communication system. A user equipment (UE) performs a first attempt of a random access procedure to communicate with a cell via at least a first UE beam. The UE performs a second attempt of the random access procedure to communicate with the cell via at least a second UE beam when the first attempt fails, in which the direction of the first UE beam and the direction of the second UE beam are different (Tsai Abstract; Figure 31 and 32; Paragraph [0277-0296]).
Prior art reference Lee is directed to a method and apparatus for controlling power for transmission of a preamble in a mobile communication system. The method for controlling power for transmission of a preamble includes calculating an initial preamble transmission power using an initial power calculated using information broadcast through a forward common channel and a stored difference value, transmitting the preamble through a backward common channel with the initial preamble transmission power and replacing the stored difference by a difference obtained by subtracting the initial power from the initial preamble transmission power and storing the obtained difference instead of the stored difference, when an acknowledge to the preamble is received (Lee Abstract; Figure 5; Paragraph [0038-0055]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...a processor that has, for each beam, a counter that indicates the number of times of power ramping performed in transmission of a random access preamble, wherein the transmitter determines transmission power to be used to transmit a random access preamble with a beam on the basis of a value of the counter corresponding to the beam to be used to transmit the random access preamble, and wherein, in accordance with information of a retransmission scheme received from the base station, the processor gives priority to beam switching to perform beam switching each time of retransmission of the random access preamble or gives priority to power ramping to perform power ramping without performing beam switching until reaching a greatest transmission power for a beam.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414